DETAILED ACTION
This Office Action is in response to Application filed on 12 February 2021 and Preliminary Amendment filed on 26 February 2021.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 8, 13, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 8 of U.S. Patent No. 10,977,105. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 7, and 8 of ‘105 contain every element of claims 1, 6, 8, 13, 15, and 20 of the instant application and as such anticipate claims 1, .
	Claim 1 of the instant application maps to claims 1, 6, and 7 of ‘105.
	Claim 6 of the instant application maps to claim 8 of ‘105.
Claim 8 of the instant application maps to claims 1, 6, and 7 of ‘105.
	Claim 13 of the instant application maps to claim 8 of ‘105.
Claim 15 of the instant application maps to claims 1, 6, and 7 of ‘105.
	Claim 20 of the instant application maps to claim 8 of ‘105.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al., U.S. Patent App. Pub. 2009/0089699, hereinafter referred to as “Saha”, in view of Grose et al., U.S. Patent App. Pub. 2007/0136402, hereinafter referred to as “Grose”.

Referring to claim 1, Saha discloses a computer system (See Saha, Fig. 10, paragraph 0080).  - A computing device comprising:

Saha discloses the computer system includes a processor (See Saha, Fig. 10, paragraph 0080). - one or more processors; and
Saha discloses the computer system includes main memory with instructions for execution by the processor (See Saha, Fig. 10, paragraphs 0080-0081).  - one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing device to:
Saha discloses gathering information including collecting resource metrics such as memory usage (See Saha, paragraph 0024, 0027, and 0043).  - monitor a set of memory usage metrics of the computing device;
Saha discloses determining, based on analyzing utilization metrics, an indication of precursor to a deficiency such as high memory utilization, where the resources exceed a predetermined threshold (See Saha, paragraphs 0027, 0033, and 0042).  - based on the set of memory usage metrics for an application on the computing device, determine whether memory usage will exceed a critical memory threshold at a future instance in time, 
Saha discloses different levels of features for degradation and determining rarely usage features (See Saha, paragraphs 0060 and 0073).  - wherein the application comprises multiple priority tiers of application features; and
Saha discloses in response to the precursor event to reduce resource consumption by feature degradation of application-level features (See Saha, paragraphs 0035 and 0065).  Saha discloses eliminating rarely used features for feature 
Saha does not disclose based on historical memory usage data.  However, Saha does teach constant monitoring of resource consumption and auto-learning from utilization metrics (See Saha, paragraphs 0039 and 0045).
Grose discloses predicting an out of memory exception based of memory usage profile and multiple past cycles (See Grose, paragraph 0014).  Grose discloses collecting a minimum number of cycles to construct the memory usage profile, thus building up a history (See Grose, paragraph 0038).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the memory usage profiles to predict out of memory exception of Grose with the determining a precursor to a resource usage exceeding a threshold of Saha.  This would have been obvious to do because the memory usage profile based on past cycles is used to predict whether the memory exception is likely to occur with confidence level based on the profile (See Grose, paragraphs 0012 and 0043).

Referring to claim 3, Saha and Grose disclose all the limitations (See rejection of claim 1) including Saha discloses collecting metrics on memory utilization and determining if a resource is near its maximum capacity (See Saha, paragraph 0042). - The computing device of claim 1, wherein the set of memory usage metrics comprises a 

Referring to claim 4, Saha and Grose disclose all the limitations (See rejection of claim 1) including Grose discloses collecting a minimum number of cycles to construct the memory usage profile before it is used to make a prediction (See Grose, Fig. 4, paragraph 0038).  - The computing device of claim 1, wherein the executed instructions cause the computing device to collect the historical memory usage data over a predetermined period prior to determining whether memory usage will exceed the critical memory threshold at the future instance in time.

Referring to claim 5, Saha and Grose disclose all the limitations (See rejection of claim 4) including Saha discloses predicting future situations with the metric data (See Saha, paragraphs 0016 and 0038) and Grose discloses predicting based on the memory usage profile (See Grose, paragraph 0041). - The computing device of claim 4, wherein the executed instructions cause the computing device to determine whether the memory usage will exceed the critical memory threshold at the future instance in time by projecting the historical memory usage data and current memory usage data over a future period of time.

Referring to claim 6, Saha and Grose disclose all the limitations (See rejection of claim 8) including Saha disclose more drastic measures can be taken until the issue is resolved (See Saha, paragraph 0048). - The computing device of claim 1, wherein the 

Claims 8, and 10-13 are rejected for similar reasons as claims 1, and 3-6, respectively, see above rejections. Saha also discloses machine readable medium with instructions stored thereon for execution on a processor (See Saha, paragraph 0082).

Claims 15, and 17-20 are rejected for similar reasons as claims 1 and 3-6, respectively, see above rejections.  Saha also discloses methods for predicting future situations and providing intelligent feature degradation (See Saha, paragraph 0016 and 0017).

Claims 2, 7, 9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha and Grose as applied to claims 1, 8, and 15 above, and further in view of Kosakowski et al., U.S. Patent App. Pub. 2009/0164115, hereinafter referred to as “Kosakowski”.

Referring to claim 2, Saha and Grose disclose all the limitations (See rejection of claim 1) except for The computing device of claim 1, wherein the executed instructions further cause the computing device to: display streaming content of the application on the display screen; wherein the executed instructions cause the computing device to 
Kosakowski discloses a mobile navigation device (See Kosakowski, paragraph 0008).  Kosakowski discloses the device has a display and updates the display the show the location of the user (See Kosakowski, paragraphs 0015 and 0095).  Kosakowski discloses reducing navigation features including suspending operation of the display and reducing the rate of updates (See Kosakowski, paragraphs 0015 and 0021).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the prediction of memory usage and feature degradation of Saha and Grose with the reducing the display features of Kosakowski.  This would have been obvious to do because it improves efficiency of the device (See Kosakowski, paragraph 0007).

Referring to claim 7, Saha and Grose disclose all the limitations (See rejection of claim 1) except for The computing device of claim 1, wherein the executing-application comprises a driver application for a rideshare service, and wherein the multiple priority tiers comprises at least one priority tier that corresponds to navigation content features.
Kosakowski discloses a mobile navigation device for use in an automobile (See Kosakowski, paragraphs 0008 and 0045).  Kosakowski discloses reducing navigation features including suspending operation of a display and reducing the rate of updates (See Kosakowski, paragraphs 0015 and 0021).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the prediction of 

Claim 9 and 14 are rejected for similar reasons as claims 2 and 7, respectively, see above rejection. Saha also discloses machine readable medium with instructions stored thereon for execution on a processor (See Saha, paragraph 0082).

Claim 16 is rejected for similar reasons as claim 2, see above rejection. Saha also discloses methods for predicting future situations and providing intelligent feature degradation (See Saha, paragraph 0016 and 0017). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2013/0254742 to Hockings et al.
- Usage statistics of features of software
U.S. Patent App. Pub. 2015/0363113 to Rahman et al.
- Tracking memory usage in computer
	U.S. Patent App. Pub. 2016/0285714 to He et al.
	- Detecting performance degradation during features ramp-up

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.